Dickinson, J.1
This is an action by parties claiming title under the tax sale in 1881, (made pursuant to chapter 135 of the Laws of that year,) to determine an asserted adverse title, the defendant Fernhold being the owner, unless his title was divested by the tax proceedings. The land consists of the northeast quarter of section 4, township 114, range 30; the southwest quarter of section 33, township 115, range 30; and the southeast quarter of section 34, in the same township and range.
It becomes important to understand how these lands were described in the special delinquent list filed with the clerk, and published in •connection with and appended to the regular delinquent list for that year. This special delinquent list, preceded by the notice of the •clerk, appears with headings, under which, in columns, the matter ■embraced in the list is arranged, which headings, with the descriptions to which our attention is directed, may be thus in part shown:



The regular list which precedes this has the headings “Section or Lot” and “Township or Block,” instead of “Lot” anc^ “Block,” as found in the special list.
The above descriptions in the special list are insufficient as descriptions of the lands in question. Upon its face the list designates *134the subdivisions named of lots 4, 33, and 34. It does not describe-parts of sections 4, 33, and 34. It is, of course, probable that sections were intended where lots are named, but those words designate-entirely different and well-understood divisions of land. The descriptions could not be made properly applicable to the land in question,, without changing the word “lot” to “section.” The headings of the-regular list preceding this do not aid this defective description. Although the one follows the other, each is an independent list, with proper notices and certificates, with nothing to indicate any connection between them. The defect was jurisdictional, and appeared, upon the face .of the record. Therefore the judgment against the-land in controversy, entered upon such a publication, was void for want of jurisdiction. Feller v. Clark, 36 Minn. 338, (31 N. W. Rep. 175.) The judgment being void, the period of limitation prescribed by the law of 1881 was not operative. Feller v. Clark, supra; Sanborn v. Cooper, 31 Minn. 307, (17 N. W. Rep. 856.)
For the reason above indicated, the findings of the referee were erroneous, and the order refusing a new trial must be reversed.
The validity of the plaintiffs’ alleged title was disputed upon other-grounds, which it is not necessary for us to consider.
Order reversed.

 Berry, _J., was absent and took no part in the decision of this case.